December 3, 1947

Hon. Charles R. Martin        Opinion No. V-446
County Auditor
Harrison county              Re:   Basis of pay of temporary
Marshall, Texas                    shorthand court reporter
                                   obta~inedby reason of the
                                   illness of the regularly
                                   appointed official report-
                                   er.
Dear Mr. Martin:
          Your request for an opinion of this Department
as to the construction of Article 2326a~,V,C,S,, as It
rela~testo the pay of a temporary court reporter is sub-
stantially as follows:
          "On October 8th, 1947, the regular
    shorthand reporter became ill, necessi-
    tating the Judge of the District Court
    getting another shorthand reporter, and
    one was secured who resides out of the
    District, his residence being in Hender-
    son, Texas.
           "QUESTION: Would the shorthand re-
    porter who resides out of this District,
    be pa.idunder the first paragraph of Arti-
    cle 2326, Vernon's Civil Statutes, which
    provides hotel bills of $4.00 per dey a~nd
    mi.lea.ge,either by rail, bus, OP priva,te
    conveya,nce,a.lsoper diem, or should he be
    pa.idunder the last paragraph of this same
    a.rtlcle,which sta.testhat the shorthand
    reporter she.11receive and be paid all
    actual and necessa,ryexpenses in going to
    and returning from the place where he OP
    she msy be ca.lledon to report the proceed-
    ings of any Regu1a.rOP Specia,lTerms of
    Court?
          "QUESTION: If you conclude that he
    should be paid under the last paragraph of
    Article 23268, tha.tis, his a.ctua,l
                                       a~ndnec-
                                                           .   ”



Hon. Charles R. Martin - Page 2   (v-446)


   essary expenses in going to and returning
   from the place where he or she may be oall-
   ed on to report the proceedings, then is he
   entitled to any per diem in addition to his
   necessary and actual expenses?"
          Subsequent to your request for an opinion, you
Informed this qffice that the temporary court reporter
for the 71st Judicial District is the official court re-
porter for the 4th Judicial District:
         Article 2326a, V.C.S., provides in part as fol-
lows:
         "All official shorthand reporters and
   deputy offlcisl shorthand reporters of the
   District Courts of the State of Texas com-
   posed of more than one county, When engaged
   in the diSCharg8 Of their Official duties
   in any county in this Stat8 other than the
   county of their residence shall, in addl-
   tion to the compensation now provided by
   law for their services, be allowed their
   actual and necessary expenses While aCtU-
   ally engaged in the discharge of such du-
   ties, not to exceed the SIJII!
                               of Four Dollars
   per day for hotel bills, and not to eXC88d
   four cents a mile when traveling by rail-
   road or bus lines, and not to exceed ten
   cents a mile when traveling by private con-
   veyance in going to and returning from the
   place where such duties are discharged,
   traveling the nearest practical route. . .
         "Whenever a special term of any Dis-
   trict Court in this State is convened and
   the services of an additional official or
   deputy official shorthand reporter Is re-
   qtired, then thIsAct shall also apply to
   said shorthand reporter so employed by the
   Judge of said special term, and all expen-
   ses as herein provided shall be allowed and
   paid said shorthand reporter so employed
   for said special term by the county wherein
   said special term is convened and held, and
   shall be in addition to the expenses herein
   provided for the official or deputy official
   shorthand reporter of the district.
Hon. Charles R. Martin - Page 3   (V-@&j;


          "Rhere,the official or deputy offi-
     cial~shorthand reporter does not resideln
     the Judioia,l District for which he or
     she is appointed, he or she shall only be
     entitled to traveling expenses from the
     time he or she reaches the County Line of
     any county in the Judicial District. Pro-
     vided, however, that whenever any official
     or deputy official shorthand reporter is
     called upon to report the Proceedings of




    called on to report the proceedingg of any
    Regular or S ecial terms of Court. (Em-
    phasis a,dded
                P
          In determining the question of whether the
first portion of Article 2326s controls or whether the
lest portion of sa~idArticle controls, it will be nec-
essary to carefully analyze the provisions of this
Article. The first paragraph of said Act provides for
actual.and necessary expenses while actually engaged
in the discharge of such duties, not to exceed the sum
of $4.00 per day for hotel bills and not to exceed 46
per mile when traveling by railroad OP bus lines, and
not to e~xceed106 per mile when traveling by private
conveya~ncewhen going to and returning from the place
where such duties are discharged. The last peragraph
of said Act provides that if the court reporter does
not reside in the judicial district for which he OI?she
is appointed, he or she shall only be entitled to tra-
veling expenses from the time he or she reaches the
County Line, whereas if any official or deputy short-
hand reporter is called upon to report the proceedlrgs
of any special term of court on a~ccountof the sickness
of any official shorthand reporter of any judicial dis-
trict, then the shorthand reporter so employed shsll
receive a~ndbe paid all actual and necessary expenses
In going to and returning from the place where he or
she may be called on to report the proceedings of any
regular or special terms of court. The construction
placed upon this last paragraph by this Department is
Ron. Charles R. Martin - Page 4    (v-446)


that the official court reporter from another county
would be ~entitled to~actual and necessa.ryexpenaesin
going to and returning from the place'where called~upoh
to report such prOOe8dkgS.    Therefore,'it is the Opin-
ion of this Department in a~nswerto your first question,
that such reporter should be paid al~lactual end necea-
sary expenses, end in answer togyour second qUesttOn it
Is the opinion of this Departm8nt that the substitute
court reporter who Is the official court r.eporterfor
th8 4th Judicial District would notbe ,entitledto any'
per diem in addition to the actual and hseessary expen-
ses. Ii8would, Of COuFSe, continue to draw~his regular
salary from the county or counties in,which.he is regu-
lerly 8SIplOy8d.
                       SUMMARY
          A court reporter who resides out of
     the judlclel district, substituting for the
     officie.1court reporter In said distrl~ctby
     reeson of illnes:s,would be entitled to his
     or her actual.or .neoessaryexpenses in,golng
     to and returning.from the place~where he or
     she may be called upon to report such pro-.
     C8edingS pursuant to Article 2326e,, V.C.S.
                                    Yours very truly
                                 ATTORREX OERERAL OF TEXAS

                                  -
                                 .B&B-urn811Waldrep
                                    Assistant




Bw: ajm:mw                       ATTORRWYGEHERAL